HILL, Judge.
Appellant was tried without counsel, found guilty by a jury, and sentenced to two years’ imprisonment for the crime of store-house breaking. Subsequently, he filed motion to vacate the judgment pursuant to RCr 11.42. The lower court sustained his motion for a hearing and appointed counsel to represent him. At the conclusion of the hearing, the lower court overruled his motion to vacate the judgment. He appeals.
Appellant contended in the lower court and again in this Court that he was denied the right of counsel. The original order entered March 4, 1965, is as follows:
“The defendant, Walter Shepherd, being in court, was asked by the court if he had counsel to defend him, whereupon the defendant announced that he did not have counsel for his defense. Thereupon the court inquired of the defendant if he desired the court to appoint him counsel, to represent him in the trial of this prosecution, and the defendant declined the appointment of counsel and announced to the court that he did not think counsel was necessary.”
Appellant has taken no steps to file in this Court a transcript of the evidence produced at the hearing on his motion to vacate.
The judgment is therefore affirmed.